OPINION — AG — ** ELECTION — ELIGIBLE TO FILE FOR COUNTY OFFICE ** CAN A QUALIFIED ELECTOR OF BLAINE COUNTY WHO HAS NOT THERETOFORE BEEN REGISTERED IN THIS STATE, IS REGISTERED IN HIS ELECTION PRECINCT PRIOR TO MARCH 1, 1954 BY THE REGISTRAR OF SAID PRECINCT AT A TIME NOT AUTHORIZED BY LAW WHO THEREAFTER RE REGISTERS IN SAID PRECINCT DURING THE THIRTY(30) DAYS' RE REGISTRATION PERIOD AS PROVIDED IN 26 Ohio St. 81 [26-81] AND WHO IS OTHERWISE QUALIFIED, IS ELIGIBLE TO FILE FOR COUNTY OFFICE ? — AFFIRMATIVE CITE: 19 Ohio St. 131 [19-131], 26 Ohio St. 162 [26-162] (FRED HANSEN)